                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ERIC M. MCMILLIAN,                                     )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
                                                       )        CIVIL CASE
v.                                                     )        CASE NO. 5:19-CV-267-D
                                                       )
JOHN ELLIS, WAYNE A. VINYARD, JAMES                    )
T. HYATT, and WILLIAM M. MITCHELL,                     )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that McMillian's application to proceed in
forma pauperis [D.E. 1] is GRANTED, and McMillian's complaint is DISMISSED for failure to
state a claim upon which relief can be granted.


This Judgment Filed and Entered on January 28, 2020, and Copies To:
Eric M. McMillian                                      (via CM/ECF electronic notification)




DATE:                                                           PETER A. MOORE, JR., CLERK
January 28, 2020                                       (By) /s/ Nicole Sellers
                                                                Deputy Clerk
